Dissenting Opinion by
Judge Colins:
I dissent. The Election Code is clear that once a candidate withdraws a nominating petition, he may-not *197re-enter the election. Appellant presented no testimony which; if believed, would negate his withdrawal ab -initio so that appellant could re-enter the. race. I would affirm the trial court in its conclusion that appellants testimony, if believed, would not warrant the vacating,of the withdrawal..
540 A.2d 616
Opinion by Senior
Judge Kalish:
On March 30, 1988, this Court remanded this election matter for a further hearing concerning appellants petition to withdraw a withdrawal of a nomination petition by reason of duress. The trial court conducted a hearing on April 6, 1988 and issued findings of fact and conclusions of law on April 8, 1988.
The trial court concluded on April 8, 1988 that appellant’s withdrawal of his nomination petition was “the product of coercion and duress and, therefore, involuntary,” and that appellant should be reinstated as a candidate for the office of Member of the Ward Executive Committee of the Democratic Party for the 39th Ward, 40th Division of the City and County of Philadelphia of the 1988 Primary Election to be held April 26, 1988. In light of the trial court’s specific findings on this matter upon remand,1 we must reverse the trial court’s original order of March 1, 1988 and order that appellant be reinstated as a .candidate for the office of Member of the Ward Executive Committee of the Democratic Party for the 39th Ward, 40th Division of the City and County of Philadelphia at the 1988 Primary Election to be held April 26, 1988.
*198Order
Now, April 12, 1988, the order of the Court of Common Pleas of Philadelphia County, No. 6481 February Term, 1988, dated March 1, 1988, is reversed, and the Philadelphia County Board of Elections is directed to certify Joseph Russo as a candidate for the office of Member of the Ward Executive Committee of the Democratic Party for the 39th Ward, 40th Division of the City and County of Philadelphia at the 1988 Primary Election to be held April 26, 1988.
Judge Colins dissents.

 The trial courts eight findings, supported by the record, set forth in considerable detail the coercion and duress utilized in this matter.